 1
                                                                   JS-6
 2
 3
 4
 5
 6
 7
 8
 9                       IN THE UNITED STATES DISTRICT COURT
10                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
11
12        Adela Ramirez, et al.,         Civil No. 12-CV-10023-AB (AGRx)
13                 PlaintiffV,            JUDGMENT ON SPECIAL
                                          VERDICT
14        v.
15   ITW Food Equipment Group LLC,
16                 Defendant.
17
18
19
20
21
22
23
24
25
26
27
28
                                         -1-
 1         This action came on for trial before the Court and the jury on October 9, 2018,
 2   in Courtroom 7B of the United States District Court for the Central District of
 3   California, the Honorable André Birotte, Jr. presiding. The plaintiffs, Adela Ramirez
 4   and Vallarta Food Enterprises, Inc., were represented by Frank J. D’Oro and David
 5   M. Ferrante of Wesierski & Zurek LLP. The defendant, ITW Food Equipment Group
 6   LLC, was represented by Jan Dodd of Norton Rose Fulbright US LLP, Andrew Cox
 7   of Thompson Hine LLP, and Ralph Campillo of Mintz Levin Cohn Ferris Glovsky
 8   and Popeo.
 9         A jury of eight persons was regularly impaneled and sworn. Witnesses were
10   sworn and testified. After hearing the evidence and arguments of counsel, the jury
11   was duly instructed by the Court, and the cause was submitted to the jury with
12   directions to return a special verdict. The jury deliberated and thereafter, on October
13   18, 2018, returned to the Court its special verdict on a Special Verdict Form, filed on
14   the docket in this matter as ECF No. 268, which specifically provides as follows:
15
16                                           *****
17                              SPECIAL VERDICT FORM
18         We answer the questions submitted to us as follows:
19
20   ADELA RAMIREZ’S CLAIM FOR STRICT LIABILITY
21   1.    Did ITW Food Equipment Group, LLC (“ITW FEG”) manufacture,
22         distribute or sell the mixer/grinder on which plaintiff Adela Ramirez was
23         injured?
24             X
           __________ Yes ___________ No
25         If your answer to Question 1 is yes, then answer Question 2. If you answered
26   no, stop here, answer no further questions, and have the presiding juror sign and date
27   this form.
28

                                              -2-
 1   2.    Was the mixer/grinder misused or modified after it left ITW FEG’s
 2         possession in a way that was so highly extraordinary that it was not
 3         reasonably foreseeable to it?
 4             X
           __________ Yes ___________ No
 5         If your answer to Question 2 is yes, then answer Question 3. If you answered
 6   no, skip Question 3 and answer Question 4.
 7
 8   3.    Was the misuse or modification the sole cause of Adela Ramirez’s harm?
 9                             X
           __________ Yes ___________ No
10         If your answer to Question 3 is no, then answer Question 4. If you answered
11   yes, stop here, answer no further questions, and have the presiding juror sign and date
12   this form.
13
14   4.    Is the mixer/grinder one about which an ordinary consumer can form
15         reasonable minimum safety expectations?
16         __________
               X      Yes ___________ No
17         If your answer to Question 4 is yes, then answer Question 5. If your answer is
18   no, skip Question 5 and Answer Question 6.
19
20   5.    Did the mixer/grinder fail to perform as safely as an ordinary consumer
21         would have expected when used or misused in a reasonably foreseeable way?
22             X
           __________ Yes ___________ No
23         Regardless of your answer to Question 5, answer Question 6.
24
25   6.    Did the risk of the mixer/grinder’s design outweigh the benefits of the
26         design?
27                             X
           __________ Yes ___________ No
28         If your answer to either Question 5 or Question 6 is yes, then answer Question

                                              -3-
 1   7. If you answered no to both Question 5 and Question 6, then, stop here, answer no
 2   further questions, and have the presiding juror sign and date this form.
 3
 4   7.    Was the mixer/grinder’s design a substantial factor in causing harm to Adela
 5         Ramirez?
 6                               X
           ____________ Yes ____________ No
 7         If your answer to Question 7 is yes, then answer Question 8. If you answered
 8   no, stop here, answer no further questions, and have the presiding juror sign and
 9   date this form.
10
11   DAMAGES
12   8.    What are Vallarta Food Enterprises, Inc.’s (“Vallarta”) total damages?
13                a.    Past economic loss
14                        Benefits paid to or on behalf of Adela
15                        Ramirez:                                       $ ___________
16
17   9.    What are Adela Ramirez’s total damages?
18                a.    Past economic loss
19                              Past lost earnings                       $ ___________
20                b.    Future economic loss
21                        Future lost earnings                           $ ___________
22                        Future medical expenses:                       $ ___________
23                c.    Past noneconomic loss, including physical
24                        pain/mental suffering/loss of enjoyment/
25                        disfigurement/physical impairment
26                        /inconvenience/grief/anxiety/humiliation/
27                        emotional distress:                            $ ___________
28                d.    Future noneconomic loss, including

                                                -4-
 1
                         physical pain/mental suffering/loss of
 2
                         enjoyment/ disfigurement/physical
 3
                         impairment /inconvenience/grief/anxiety
 4
                         /humiliation/emotional distress:              $ ___________
 5
                         TOTAL                                         $ ___________
 6
 7
 8         If Adela Ramirez has proved any damages, answer Question 10. If Adela
 9   Ramirez has not proved any damages, then stop here, answer no further questions,
10   and have the presiding juror sign and date this form.
11
12   ITW FEG’S CLAIM OF CONTRIBUTORY NEGLIGENCE
13   10.   Was Adela Ramirez negligent?
14         ________ Yes __________ No
15         If your answer to Question 10 is yes, then answer Question 11. If you
16   answered no, go to Question 12.
17
18   11.   Was Adela Ramirez’s negligence a substantial factor in causing her harm?
19         ___________ Yes ___________ No
20         Regardless of your answer to Question 11, answer Question 12.
21
22   12.   Was Vallarta negligent?
23         ____________ Yes ____________ No
24         If your answer to Question 12 is yes, then answer Question 13. If you
25   answered no, go to Question 14.
26
27   13.   Was Vallarta’s negligence a substantial factor in causing harm to Adela
28         Ramirez?

                                             -5-
 1         ____________ Yes _________ No
 2   Now answer Question 14.
 3
 4   14.   What percentage of responsibility for Adela Ramirez’s harm do you assign
 5         to:
 6                 ITW FOOD EQUIPMENT GROUP, LLC:                   _____%
 7                 VALLARTA FOOD ENTERPRISES, INC.:                 _____%
 8                 ADELA RAMIREZ:                                   _____%
 9                            TOTAL                                 100%
10
11   Signed:     /s/ Presiding Juror                  Date:         10/18/18
                    Presiding Juror
12
13         After the verdict form has been signed, notify the clerk that you are ready to
14   present your verdict in the courtroom.
15                                            *****
16
17         NOW, THEREFORE, IT IS ORDERED AND ADJUDGED that the plaintiffs,
18   Adela Ramirez and Vallarta Food Enterprises, Inc., take nothing; that the action be
19   dismissed on the merits; and that the defendant, ITW Food Equipment Group LLC,
20   have judgment. The defendant, ITW Food Equipment Group LLC, has agreed to
21   waive its costs, and the plaintiffs, Adela Ramirez and Vallarta Food Enterprises, Inc.,
22   have agreed to forgo any appeal of the judgment.
23
24
25               12/20/2018
     Dated:
                                              Thee Honorable André Birotte Jr.
26
27
28

                                              -6-
